COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


LINDA DIXON
                                             MEMORANDUM OPINION*
v.   Record No. 0459-99-3                         PER CURIAM
                                              SEPTEMBER 7, 1999
WOODTECH, INC. AND
 RELIANCE INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Karen Brown Ryan; Ryan Law Firm, on brief),
             for appellant.

             (S. Vernon Priddy, III; Sarah Y. M. Kirby;
             Sands, Anderson, Marks & Miller, on brief),
             for appellees.


     Linda Dixon (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove that she sustained a change in condition on

September 23, 1997 causally related to her compensable March 24,

1995 injury by accident.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.     Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   The commission's findings are binding and conclusive

upon us, unless we can say as a matter of law that claimant proved

that her condition as of September 23, 1997 was causally related

to her compensable March 24, 1995 injury by accident.   See Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

     In denying claimant's application, the commission found as

follows:

           [W]e find it significant that in causally
           relating the claimant's most recent
           condition to the work accident, Dr. [Anne
           Marie] Hynes diagnosed not the previously
           diagnosed strain, but rather, degenerative
           disc disease and a bulging disc. She
           offered no explanation for the change or why
           the change would be causally related to the
           work accident, especially in the context of
           long periods between bouts of symptoms.
                In contrast is the opinion of Dr.
           [Neal A.] Jewell, an orthopedist, who
           clearly stated that this condition is
           unrelated to the work accident and
           consistent with the claimant's age group.
           [B]ecause of his specialty and because the
           onset and duration of the symptoms is
           uncontradicted, we find that Dr. Jewell's
           opinion is more persuasive than that of Dr.
           Hynes. In view of the long gaps between
           symptoms and treatment following the
           accident, the change in diagnosis, the
           sudden onset of renewed symptoms in the fall
           of 1997 and Dr. Jewell's expertise, we agree
           with the Deputy Commissioner that the

                               - 2 -
            claimant has not met her burden of proving a
            change in condition.

     The commission articulated legitimate reasons for giving

little probative weight to Dr. Hynes's opinion.   In light of

these reasons, the commission was entitled to conclude that Dr.

Hynes's opinion did not constitute sufficient evidence to prove

that claimant's post-September 23, 1997 condition was causally

related to her March 24, 1995 injury by accident.   "Medical

evidence is not necessarily conclusive, but is subject to the

commission's consideration and weighing."    Hungerford Mechanical

Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215

(1991).   Moreover, in its role as fact finder, the commission

was entitled to accept Dr. Jewell's opinion and to reject the

contrary opinion of Dr. Hynes.    "Questions raised by conflicting

medical opinions must be decided by the commission."       Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236

(1989).

     Because the medical evidence was subject to the

commission's factual determination, we cannot find as a matter

of law that the evidence proved that claimant's condition as of

September 23, 1997 was causally related to her March 24, 1995

injury by accident.   Accordingly, we affirm the commission's

decision.

                                                             Affirmed.




                                 - 3 -